Citation Nr: 0932982	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for stress incontinence 
of the bowel and bladder as secondary to service connected 
sinusitis.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to June 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran provided testimony before the undersigned 
Veterans' Law Judge sitting in St. Petersburg, Florida in 
April 2009.  A transcript of the hearing has been associated 
with the claims file.

It appears that the Veteran has raised the issue of TDIU.  
This claim is not currently before the Board and is referred 
to the RO for development, if needed.

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The August 2003 and May 2005 rating decisions denying the 
Veteran's service connection claim for a skin disorder and 
denying her request to reopen her claim for service 
connection for a skin disorder are final.

2.  Evidence received since the May 2005 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's stress incontinence of the bowel and 
bladder was likely caused or aggravated by her service 
connected sinusitis.

4.  The Veteran's sleep apnea likely had its onset during 
active service.


CONCLUSIONS OF LAW

1.  The August 2003 and May 2005 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.302, 20.1103 (2009).

2.  Evidence submitted since the May 2005 rating decision is 
new and material, and the claim for service connection for a 
skin condition has been reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  Service connection for stress incontinence of the bowel 
and bladder, including as secondary to service connected 
sinusisitis, is warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1132, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R.  
§§ 3.303, 3.309, 3.310 (2009).

4.  Service connection for sleep apnea is warranted.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R.  
§§ 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for a skin condition in an 
August 2003 rating decision.  The Veteran was advised of her 
right to appeal and filed a notice of disagreement in July 
2004; however, by letter dated December 2004, the Veteran 
withdrew her appeal and requested that the RO reopen her 
claim.  Upon her withdrawal of the appeal, the August 2003 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

The Veteran's request to reopen her claim for service 
connection for a skin disorder was denied in a May 2005 
rating decision because she did not submit new and material 
evidence to reopen her claim.  The Veteran was notified of 
the denial and her appellate rights, but she did not initiate 
an appeal.  Instead, the Veteran chose to file another 
request to reopen her claim for service connection for a skin 
disorder.  Therefore, the May 2005 RO rating decision is 
final.  Id.

The Veteran's claim to reopen service connection for a skin 
disorder was received in October 2005.  A claimant may reopen 
a finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The RO initially denied service connection for a skin 
disorder because the evidence failed to show that a skin 
condition was incurred in or aggravated by active service.  
Between the August 2003 and May 2005 rating decision, the 
Veteran failed to submit new and material evidence for 
consideration.  Since the May 2005 RO decision, the Veteran 
has submitted lay statements from persons that observed her 
skin condition in service and since service.  Accordingly, 
the Board finds that the evidence is new and material; 
therefore the Veteran's claim is reopened.  

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  However, on 
review, it is determined that the Veteran's claims must be 
remanded for additional development prior to further 
adjudication by the Board.  See 38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for stress incontinence 
of the bowel and bladder as secondary to service connected 
sinusitis.  In August 2008 the Veteran had a VA examination.  
The examiner reviewed the Veteran's claims file and performed 
a physical examination.  The opinion, the examiner stated 
that it is as least as likely as not that the Veteran's 
service connected sinusitis and rhinitis with coughing is one 
of the risk factors for the development of urinary and bowel 
incontinence.  Thus, as the examiner has indicated that the 
service connected sinusitis and rhinitis contributed to the 
Veteran's stress incontinence of the bowel and bladder, the 
Board finds that service connection is warranted.  

The appeal is granted.

The Veteran also seeks service connection for sleep apnea.  
In support of her claim, the Veteran submitted private 
medical records, lay statements and testimony.  Also of 
record are VA outpatient treatment records and research 
articles from the internet.

The Veteran had a VA examination in March 2007.  The examiner 
indicated that he reviewed the claims file.  Unfortunately 
the examiner did not provide an opinion regarding the 
etiology of the Veteran's disorder.

A VA outpatient treatment record dated December 2006 gives a 
subjective opinion that the Veteran's sleep apnea has been 
present for a number of years and dates to her service time.

A statement from the Veteran's spouse, dated February 2009, 
indicates that he noticed in 1996, when they first met, that 
the Veteran snored and had hesitations of breath as she 
slept.  The Veteran's son submitted a statement, dated 
February 2006, indicating that the Veteran has snored for as 
long as he can remember.  He stated that he has observed her 
while sleeping and that the Veteran has stopped breathing 
between snores.

Also of record is a statement from J.M., Aircraft Crew Chief.  
She stated that she and the Veteran were roommates in school 
and in the service.  She said she witnessed the Veteran 
snoring and her pause in breath while sleeping.  Another 
statement from L.H.W., Tsgt, USAF, Retired, indicates that he 
and the Veteran were stationed together in 1978-1980.  He 
stated that the Veteran would visit and sometimes babysit his 
children and would often sleep at his residence.  He said the 
he observed the Veteran sleeping and that she would snore and 
sometimes stop breathing for a very short period then 
continue.  He further indicated that he has been diagnosed 
with sleep apnea and is familiar with the symptoms.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In this case, the Board finds that the lay statements 
identify symptoms observed by each person and support the 
Veteran's claim based upon in-service onset and continuity of 
symptomatology.

Based on the VA outpatient treatment record indicating onset 
in service and the lay statements, the Board finds that the 
evidence weighs in favor of finding service connection for 
sleep apnea.  Accordingly, the claim is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

As new and material evidence has been received, the claim for 
service connection for a skin disorder is reopened.  To that 
extent, the appeal is granted.

Service connection for stress incontinence of the bowel and 
bladder as secondary to service connected sinusitis is 
granted.

Service connection for sleep apnea is granted.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the Veteran's claim of entitlement to 
service connection for a skin disorder on the merits.

The Veteran's service treatment records indicate that she was 
treated for various skin conditions.  Her current medical 
records show that she is being treated for skin conditions 
and she has submitted lay statements from people who observed 
a skin condition during and subsequent to service.  However, 
the medical evidence does not show that the Veteran's current 
skin conditions are the same as those treated during her 
active service.  Thus, the Board finds that a VA examination 
addressing the nature and etiology of the Veteran's skin 
disorder based on a review of her claims file, to include her 
service medical records, is necessary under 38 U.S.C.A.  
§ 5103A(d) and the recent decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (holding that the Secretary's 
obligations under section 5103A to provide a claimant with a 
medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the Veteran and ask her to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional new records 
pertinent to her skin condition claim.

After obtaining any necessary 
authorization from the Veteran for the 
release of her private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.  The Veteran herself 
can submit these records to the RO in 
order to avoid delay in the full 
adjudication of this case.

2.  The Veteran shall be scheduled for a 
VA examination to identify the nature, 
extent, and etiology of her skin disorder.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with this examination.

Thereafter, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a current skin disorder 
is related to the Veteran's active service 
from February 1977 to June 1994.  The 
examiner should specifically address the 
skin tags noted in the Veteran's service 
treatment records and any relation between 
the skin tags and current disorder, if 
any.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.  
Any opinion provided should include an 
explanation.

3.  Then, readjudicate the Veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


